NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                         SUPERIOR COURT OF NEW JERSEY
                                                         APPELLATE DIVISION
                                                         DOCKET NO. A-0113-17T1

STATE OF NEW JERSEY,

          Plaintiff-Respondent,

v.

JONATHAN E. TALIAFERRO,
a/k/a ANTHONY BUTLER,
ERIC BUTLER, ROBERT
JOHNSON, JOHNATHAN
TALIAFERRO, JONATHON
TALIFERRIO, JONATHAN
TALIFERRO, and ERIC
WRIGHT,

     Defendant-Appellant.
____________________________

                    Submitted October 2, 2019 – Decided December 3, 2020

                    Before Judges Rothstadt and Mitterhoff.

                    On appeal from the Superior Court of New Jersey, Law
                    Division, Hudson County, Indictment No. 14-04-0645.

                    Joseph E. Krakora, Public Defender, attorney for
                    appellant (Rochelle Watson, Assistant Deputy Public
                    Defender, of counsel and on the brief).
            Esther Suarez, Hudson County Prosecutor, attorney for
            respondent (Jaimee M. Chasmer, Assistant Prosecutor,
            on the brief).

PER CURIAM

      Defendant appeals his September 8, 2017 conviction by a jury for

possession of a controlled dangerous substance (CDS), N.J.S.A. 2C:35-10(a)(1),

and third-degree possession of a CDS with intent to distribute, N.J.S.A. 2C:35-

5(b)(3).1 He was sentenced to five years' imprisonment. Defendant also appeals

from the trial judge's subsequent denial of his motion for a change in custody

pursuant to Rule 3:21-10. On appeal, defendant argues that the officer who

observed the drug transaction gave impermissible opinion testimony that he

believed, based on his experience and training, that an exchange between

defendant and another individual was a drug transaction.

      Based on our review of the record and the governing legal principles, we

conclude the testimony was not clearly capable of producing an unjust result and

affirm the conviction. We remand the denial of the change-in-custody




1
  Defendant pled guilty to a separate indictment, No. 16-05-0691, for possession
of PCP, and his four-year sentence on that conviction is consecutive to the
sentence on this conviction.


                                                                        A-0113-17T1
                                       2
application for more complete findings pursuant to Rule 1:7-4(a) and State v.

Williams, 139 N.J. Super. 290 (App. Div. 1976).

      We discern the following facts from the trial record. At trial, Officers

Chowanec, Lowry, and Scanlon testified. 2         Chowanec testified that on

November 6, 2013, Jersey City police officers assigned to the Narcotics Unit

were conducting surveillance on Wade Street between Rutgers Avenue and

Martin Luther King Drive.     Officer Chowanec was in an unmarked police

vehicle near 86 Wade Street and other officers were in "perimeter units" around

the area.

      Officer Chowanec observed defendant "walking up and down [Wade

Street] waving to people, saying hello, waving at cars passing by in the area."

The officer then observed James Waldron walking onto Wade Street from

Rutgers Avenue. After defendant engaged Waldron in a brief conversation, he

motioned Waldron to wait up the block, after which Waldron proceeded to 96

Wade Street.

      The officer observed defendant enter an alleyway that ran between the

buildings located at 84 and 86 Wade Street, "manipulate[] the siding of 86 Wade



2
   A forensic chemist also testified as to her analysis of four samples and
concluded they contained cocaine, heroin, and marijuana.
                                                                       A-0113-17T1
                                      3
Street, and from that siding . . . pull out a clear plastic bag." Defendant removed

several small items from the bag. He then resecured the bag under the siding

and walked out of the alleyway.        Chowanec observed defendant approach

Waldron, who had "folded up paper currency in his hand." Waldron handed

defendant the money in exchange for the small items defendant had removed

from the plastic bag.

         The following colloquy between Chowanec and the prosecutor then took

place:

              Q:    Where did they go next?

              A:     After the, what I believed to observe from my
              training and experience, was a drug transaction Mr.
              Waldron started walking westbound towards Martin
              Luther King Drive at a slow pace. Mr. Taliaferro stayed
              behind for under a minute and was kind of looking in
              all directions to make sure no one else was in the area.

                    I noticed Mr. Waldron then make a left and walk
              south on Martin Luther King Drive out of my [sight] at
              this point. Mr. Taliaferro was also at a slow pace
              walking far enough behind Mr. Waldron and then
              followed him also a left on MLK Drive southbound out
              of my sight. The officer radioed the perimeter units
              with descriptions of Waldron and defendant.

              Q:    What did you do once they left your sight?

              A:    Based on, like I said before, based on my
              observations, my training and experience, I believe to


                                                                           A-0113-17T1
                                         4
             be a narcotics transaction. I radioed both individual[']s
             descriptions and directions to awaiting perimeter units.

      Defense counsel did not object on either of the two occasions that the

officer characterized the exchange as a drug transaction.

      In response to Chowanec's radioed description, Officer Lowry stopped

Waldron on Rutgers Avenue As Lowry and his partner approached, Waldron

"threw his hands up in the air . . . and tosse[d] a couple of objects out of his right

hand to the ground." The discarded objects were "clear vials with black tops"

containing suspected cocaine. Waldron was placed under arrest. At around the

same time, Officer Scanlon stopped defendant and found him to be in possession

of thirty dollars comprised of one ten-dollar bill, one five-dollar bill, and fifteen

one- dollar bills. Defendant was also placed under arrest.

      Chowanec, meanwhile, never left his original surveillance location

because "where Mr. Taliaferro ducked down the alley, I believed to be a drug

stash there, and I wanted to make sure that no one else went up the alley to try

to take the drugs out of the area." After arresting defendant, Officer Lowry

proceeded to 84 Wade Street, where he recovered, from underneath the siding

of the building, clear vials with black tops containing suspected cocaine;

glassine folds containing suspected heroin; and a bag containing small glassine

envelopes of marijuana.

                                                                              A-0113-17T1
                                          5
      After trial, defendant was convicted of third-degree possession of a CDS

and third-degree possession of a CDS with intent to distribute.            The jury

acquitted him of the remaining charges. 3

      Defendant appeals his conviction, presenting the following points for our

review:



3
  Defendant was originally charged in Hudson County Indictment No. 14-04-
0645 with fourteen counts. With respect to the cocaine, defendant was charged
with second-degree possession with intent to distribute within 500 feet of public
housing, N.J.S.A. 2C:35-7.1(a), and third-degree possession, possession with
intent to distribute, and possession with intent to distribute within 1000 feet of
school property, N.J.S.A. 2C:35-10(a)(1), -5(a)(1), -5(b)(3), and -7(a) (counts
one to four). With respect to the heroin, defendant was charged with second-
degree possession with intent to distribute within 500 feet of public housing,
N.J.S.A. 2C:35-7.1(a), and third-degree possession, possession with intent to
distribute, and possession with intent to distribute within 1000 feet of school
property, N.J.S.A. 2C:35-10(a)(1), -5(a)(1), -5(b)(3), and -7(a) (counts five to
eight). With respect to the marijuana, defendant was charged with second -
degree possession with intent to distribute within 500 feet of public housing,
N.J.S.A. 2C:35-7.1(a), and third-degree possession with intent to distribute, and
possession with intent to distribute within 1000 feet of school property, N.J.S.A.
2C:355(a)(1), -5(b)(3), and -7(a) (counts nine to eleven). With respect to the
cocaine sold to Waldron, defendant was also charged with second and third-
degree possession with intent to distribute, and possession with intent to
distribute within 500 feet of public housing, N.J.S.A. 2C:35-5(a)(1), -5(b)(3)
and -7.1(a) (counts twelve to fourteen). Following the close of the State's case,
the trial court dismissed counts three, four, seven, eight, ten, eleven, thirteen and
fourteen as there was no testimony regarding the school zone or public property
charges.




                                                                             A-0113-17T1
                                         6
            POINT I

            THE INVESTIGATING OFFICER'S INADMISSIBLE
            OPINION TESTIMONY THAT THE CONDUCT HE
            OBSERVED WAS A DRUG TRANSACTION
            INVADED    THE    JURY'S    FACT-FINDING
            PROVINCE AND CONSEQUENTLY DEPRIVED
            DEFENDANT OF A FAIR. (NOT RAISED BELOW)

            POINT II

            THE TRIAL COURT ERRED IN DENYING DEFENDANT'S
            MOTION FOR A CHANGE OF CUSTODY.

      First, we agree with defendant that Chowanec's testimony about observing

what he believed based on his experience and training to be a drug transaction

directly contravened the principles set forth in State v. McLean, 205 N.J. 438,

461–63 (2011), and State v. Brockington, 439 N.J. Super. 311, 321-24 (App. Div.

2015). As we observed in Brockington, the officer's testimony should have been

confined to the facts as to what he observed, not his opinions, conclusions, or

beliefs about what he saw. 439 N.J. Super. at 321–24.

      We reject, however, defendant's assertion that Chowanec's admittedly

improper testimony requires reversal. First, defense counsel's failure to object

to the testimony means that we will not reverse absent plain error, i.e., a finding

that the unobjected-to errors had a clear capacity to produce an unjust result. R.

2:10–2; State v. Macon, 57 N.J. 325, 337 (1971). See also State v. Echols, 199


                                                                           A-0113-17T1
                                        7
N.J. 344, 360 (2009) ("Generally, if no objection was made to the improper

remarks, the remarks will not be deemed prejudicial. Failure to make a timely

objection indicates that defense counsel did not believe the remarks were

prejudicial at the time they were made." (quoting State v. Timmendequas, 161
N.J. 515, 576 (1999))). Second, unlike the facts in McClean, 205 N.J. at 445-

47, the officer's statement was not adduced by the prosecutor in a question that

referenced the officer's experience and training.

      Moreover, looking at the record stripped of the objectionable testimony,

we conclude that the officer's unsolicited comments were not clearly capable of

producing an unjust result. Chowanec continuously observed defendant and

Waldron from the initiation of their contact, defendant pulling a plastic bag from

underneath the siding, removing small items from the bag, and exchanging the

items for the cash Waldron was holding in his hand. Thereafter, Waldron was

almost immediately apprehended and found to be in possession of small vials

with black tops containing cocaine. Defendant was also quickly apprehended

with thirty dollars in small bills in his possession. Chowanec continued to

observe the house where defendant removed the bag from the siding until Lowry

arrived and retrieved from the siding clear vials with black tops containing

suspected cocaine; glassine folds containing suspected heroin; and a bag


                                                                          A-0113-17T1
                                        8
containing small glassine envelopes of marijuana. Because the lay testimony of

the officers overwhelmingly supported the charges of which defendant was

convicted, the interests of justice do not require reversal.4

      Defendant next argues the trial judge erred in denying his motion for a

change in custody pursuant to Rule 3:21-10. Unfortunately, we are hampered

in our review of this issue because the judge did not adequately set forth his

reasoning on the record or in his written decision. See R. 1:7-4(a). Accordingly,

we are constrained to remand to allow the judge to expound on his reasons for

denying the application, making specific reference to the factors set forth in

Williams, 139 N.J. Super. at 299-300.

      Affirmed in part and remanded in part. We do not retain jurisdiction.




4
    Indeed, that defendant received a fair trial is underscored by the jury's
acquittal on all charges concerning possession and distribution of the drugs other
than cocaine that were retrieved from the house.
                                                                          A-0113-17T1
                                         9